Name: 86/120/EEC: Commission Decision of 10 March 1986 approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  trade;  means of agricultural production
 Date Published: 1986-04-15

 Avis juridique important|31986D012086/120/EEC: Commission Decision of 10 March 1986 approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek and Italian texts are authentic) Official Journal L 099 , 15/04/1986 P. 0031 - 0033*****COMMISSION DECISION of 10 March 1986 approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek and Italian texts are authentic) (86/120/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (2) and Annex IV part A (24) thereof, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in the American continent may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is know to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of the abovementioned Directive permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading; whereas these derogations are subject to approval in accordance with Article 14 (2) and must also comply with the conditions laid down in Annex IV part A (24); Whereas in Greece and Italy the growing of potatoes of certain varieties, i.e. Kennebec in the case of Italy, and Kennebec or Sebago in the case of Greece, has been an established practice; whereas part of the supply of seed potatoes of these varieties has been ensured by imports from Canada; Whereas, by Decision 83/639/EEC (3), the Council approved derogation subject to certain technical conditions to prevent the risk of harmful organisms spreading; whereas that approval expired on 31 January 1984; whereas the Council also laid down that a further extension can only be envisaged if it has been established on the basis of a detailed technical report to be supplied by Canada that the Canadian eradication programme has been fully effective at least in one of the provinces concerned; Whereas Greece and Italy have stated that they intend to provide for derogations for the current seed-potato marketing season; Whereas it is known that Canada is still not free from potato spindle tuber viroid or from Corynebacterium sepedonicum; Whereas Canada has further developed its programme to eradicate these harmful organisms in the provinces of New Brunswick and Prince Edward Island; whereas recent information supplied by Canada has shown that there are good reasons to believe that the programme to eradicate potato spindle tuber viroid has become fully effective in those provinces, and that the programme to eradicate Corynebacterium sepedonicum has become fully effective in certain areas of these provinces; whereas, in particular, it has at present not been established that there are elements which would militate against the recognition of the provisions implemented there as equivalent to the Community provisions on combating Corynebacterium sepedonicum; Whereas it can therefore be established that there is no risk of the harmful organisms in question spreading, provided that the seed potatoes originate in areas declared, on scientific evidence, free from both potato spindle tuber viroid and from Corynebacterium sepedonicum, and that certain special technical conditions are complied with; Whereas therefore the derogations provided for by Greece and Italy should be approved for the current seed-potato marketing season, provided that they include the aforementioned conditions and without prejudice to Council Directive 66/403/EEC (4), as last amended by Directive 84/218/EEC (5), and to Council Directive 70/457/EEC (6), as last amended by Directive 83/297/EEC (7); whereas these derogations would provide for the opportunity to seek confirmation of the proper functioning of the concept of 'areal freedom'; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Approval is hereby given, under the conditions laid down in paragraph 2 and without prejudice to Directives 66/403/EEC and 70/457/EEC, to Greece and to Italy to provide, in accordance with Article 14 (1) (c) (iii) of Directive 77/93/EEC, and in connection with the third indent of part A (24) of Annex IV thereto, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of that Directive as regards the requirements referred to in part A (25) of Annex IV, in respect of seed potates of the varieties Kennebec and Sebago, originating in Canada. 2. For the purposes of paragraph 1, the following conditions shall apply: (a) The seed potatoes shall have been produced in areas of New Brunswick or Prince Edward Island which have been officially declared, by 'Agriculture Canada', free from both potato spindle tuber viroid and from Corynebacterium sepedonicum and which satisfy the following conditions: (i) they comprise at least the fields of three distinct potato growing premises or a surface of at least 4 square kilometres, and are surrounded by land other that of premises where the organisms concerned have occurred within the previous three years, and (ii) the potatoes produced in the area are the first direct progeny of seed potatoes of the category 'Pre-elite', 'Elite I', 'Elite II' or 'Elite III' which were produced in establishments qualified to produce seed potatoes of the 'Pre-elite' or 'Elite I' categories and which are either official establishments or officially designated and controlled for that purpose, and (iii) the surface intended for the production of potatoes other than seed potatoes does not exceed 1 / 5 of that used for the production of seed potatoes, and (iv) systematic and representative annual surveys which have been carried out over at least the previous five years under appropriate conditions for the detection of the organisms concerned, on all potato fields located in the area and on potatoes harvested there, including appropriate laboratory testing, did not show any positive finding, or any other element which could militate against the recognition as disease-free, and (v) legislative, administrative or other arrangements have been made to ensure that - no potatoes originating in areas of Canada other than those declared disease-free, or in countries where the organisms concerned are known to occur can be introduced into such areas, and - neither potatoes originating in such areas nor any containers, packaging material, vehicles and handling, grading and preparation equipment used there can be brought into contact with potatoes originating, or material as specified used, in ares other than declared disease-free. The Commission shall assess compliance with the above provisions, on the basis of notification of the areas declared free from the organisms concerned. (b) The seed potatoes shall been certified officially as seed potatoes meeting at least the conditions laid down for the 'Foundation' category. (c) Samples shall be taken officially in respect of each consignment intended for Greece or Italy; a consignment may consist only of products from a single producer; the samples shall be examined by official laboratories in order to detect any presence of potato spindle tuber viroid or Corynebacterium sepedonicum; the samples for the detection of potato spindle tuber viroid shall be tubers, or leaves taken from the crop to produce the consignment; the samples for the detection of Corynebacterium sepedonicum shall be tubers of approximately 1 % of the tubers in the consignment, up to a thousand tubers; the examinations shall be carried out on the entire samples, using the following methods: - as regards potato spindle tuber viroid: the Page-method, after passage of the material through appropriate plants, or c-DNA hybridization procedure, and - as regards Corynebacterium sepedonicum: the Angers-IF-method or an equivalent IF-method. (d) The plant health certificate required shall be made out only if the presence of potato spindle tuber viroid or Corynebacterium sepedonicum was not confirmed in the examinations referred to in (c). It shall state under 'Additional Declaration', that the conditions laid down in (a) to (c) have been complied with and shall give the name of the area as referred to in (a) and of the establishment referred to in (a) (ii). (e) In Greece or Italy, a representative sample shall be taken officially from each of the consignments imported pursuant to this Decision, for official examination in respect of Corynebacterium sepedonicum as described in (c); the consignments concerned shall remain under official control and may not be marketed or used until it has been established that the presence of Corynebacterium sepedonicum was not confirmed in those examinations; sub-samples shall be kept available for subsequent examination by other Member States, and the Greek and Italian authorities respectively shall inform in due course the Commission, with a view to organizing that examination and the recording thereof; the total of consignments imported shall not exceed an amount which is adequate for the abovementioned examinations, taking into account the facilities available for that purpose. (f) Potatoes grown from seed potatoes imported pursuant to this Decision shall not be certified as seed potatoes and shall be used only in Greece or Italy, and only as potatoes for consumption. (g) Buildings, containers, packaging material, vehicles and handling, grading and preparation equipment which has been in contact with seed potatoes imported pursuant to this Decision shall be cleaned and disinfected before being brought into contact with other potatoes. Article 2 Greece and Italy shall provide the Commission and the other Member States before 1 June 1986 with information on the amounts imported pursuant to this Decision and with a detailed technical report of the official examinations referred to in Article 1 (2) (e); copies of each plant health certificate shall be transmitted to the Commission. Article 3 The approval granted in Article 1 shall expire on 31 March 1986. It shall be revoked prior to that date if it is found that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of the harmful organisms in question or have been complied with. Article 4 This Decision is addressed to the Hellenic Republic and to the Italian Republic. Done at Brussels, 10 March 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 358, 22. 12. 1983, p. 31. (4) OJ No 125, 11. 7. 1966, p. 2320/66. (5) OJ No L 104, 17. 4. 1984, p. 19. (6) OJ No L 225, 12. 10. 1970, p. 1. (7) OJ No L 157, 15. 6. 1983, p. 35.